Citation Nr: 1046923	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  05-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, including as a result of herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease, including as secondary to herbicide exposure and type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1965 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was remanded in October 2009 for additional 
development, which has been completed.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during his period 
of active service.

2.  The Veteran's type II diabetes mellitus and coronary artery 
disease did not have onset during service, within one year of 
service, and are not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure, have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for coronary artery 
disease, to include as secondary to herbicide exposure and type 
II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In 
general, service connection requires competent evidence showing: 
(1) the existence of a present disability; (2) in- service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Certain chronic diseases, including hypertension, may be presumed 
to have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to herbicide 
agents, including an herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A.  § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran who never actually set 
foot in Vietnam is not entitled to a presumption of exposure to 
herbicides or to the presumptive service connection associated 
with exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 129 S. Ct. 1002 (2009).

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between the exposure of humans to an herbicide agent and the 
occurrence of a disease in humans, the Secretary shall prescribe 
regulations providing that a presumption of service connection is 
warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  38 C.F.R. § 3.309(e).

During the pendency of the claim and appeal, VA amended 38 C.F.R. 
§ 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 
(August 31, 2010).  The pertinent part of that amendment added 
the following to § 3.309(e): "Ischemic heart disease (including, 
but not limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina)."  
75 Fed. Reg. 53202, 53216 (August 31, 2010).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era is 
not warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No.  98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); 38 C.F.R. § 3.303(d).

Secondary service connection may also be established, under 38 
C.F.R. § 3.310(a), for non-service-connected disability that is 
proximately due to or the result of a service-connected disease 
or injury.  (2010).
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

According to the Veteran's personnel file, the Veteran served 
during the Vietnam War from December 1966 to May 1967 on board 
the USS KITTY HAWK with ATKRON 112.  The Veteran's personnel 
records do not indicate whether the Veteran ever stepped foot in 
Vietnam.  The PIES system indicated that it is unable to 
determine whether the Veteran had in country service in Vietnam, 
and that his Navy unit, Attacked Squadron 112, could have been 
assigned to ship or to shore.

For Department of Defense purposes, the Veteran's unit was 
credited with Vietnam service from December 31, 1966 to January 
3, 1967, from March 2, 1967 to March 28, 1967, from April 12, 
1967 to April 28, 1967, and from May 8, 1967 to May 23, 1967.  
However, PIES concluded that the Veteran's service record 
provides no conclusive proof of his physically being in country.

In a June 2004 statement, the Veteran indicated that he was 
stationed aboard the USS KITTY HAWK and that his duties as a jet 
mechanic required that he travel from the carrier to Da Nang to 
repair a damaged A-4C on at least one occasion in 1967.

In a letter dated September 2005, the Veteran stated that while 
stationed on the USS KITTY HAWK, he was exposed to crop dusting 
aircraft and helicopters with sprayers.  He said that since he 
worked on the flight deck that it was not uncommon to walk under 
aircraft and get dripped on or get a face full of chemical when 
the carrier turned into the wind and you were near something with 
sprayers on it.  He stated that he was sent to Da Nang to repair 
aircraft, and that on one occasion, the runway in Da Nang was 
under mortar attack and his crew was forced to do a short field 
landing, evacuate the aircraft, and crawl through the vegetation.  
He said that he also had to sign for weapons after arriving.

The Veteran submitted a September 2005 email from D.M., Sr., whom 
he served with in the VA-112.  D.M., Sr. said he remembered a 
trip to Da Nang but that he was not on it.  He did not indicate 
that the Veteran traveled to Da Nang, thus his email has little 
probative value.

The Veteran appeared before a Decision Review Officer in October 
2005.  The Veteran testified that he served on the USS KITTY HAWK 
as an aviation machinist.  He stated that his duties required him 
to visit Vietnam on two or three occasions to fix planes that 
were damaged and unable to fly back to the ship.  He said that he 
was in Da Nang for one day on one trip and for four days on 
another trip.  The Veteran stated that he was never provided with 
separate orders for his trips because he was traveling and 
performing his duties under his current command.  He stated that 
nothing changed with his duties other than the location.

The Veteran further testified that his ship stored replenishments 
of Agent Orange and that he loaded several pallets of the 
chemical on the ship.  He said that on one cruise there was a 
spray plane on the ship, while on another cruise a helicopter 
with spray rigs was stationed on the ship.  He said that it was 
not uncommon for him to be walking on deck and have the chemical 
drip on his head out of the spray hoses or spray lines, or to be 
exposed to the chemical when the ship turned into the wind.

In this regard, it is important to note that the USS KITTY HAWK 
was never used to disburse herbicides and such a statement from 
the Veteran only undermines his overall credibility, which is 
very important in this case.  Simply stated, the size of planes 
on the USS KITTYHAWK would make it impossible for them to spray 
herbicides in any meaningful quantity. 

A lay statement dated February 2008 from S.M., refers to a 
funeral and the deceased mentioning to S.M. at one point that he 
saw the Veteran in Da Nang.  This statement has little probative 
value as it is unclear who either S.M. or the deceased are.  
Further, because S.M. is repeating a statement made to her by 
someone else, i.e. the deceased saw the Veteran in Da Nang, and 
she was not witness to the incident, her statement is of little 
probative value.

In October 2009, the Board remanded this matter so that the RO 
could obtain specific time periods during which the Veteran 
allegedly visited mainland Vietnam.   Upon receipt of the 
additional information, the RO was to obtain ships logs or other 
information to verify his alleged trips to Da Nang to fix damaged 
planes.  The RO sent letters in January and February 2010 asking 
the Veteran for the additional information; however, he did not 
respond.  Consequently, without a limited time frame in which to 
search, the RO could not obtain ships logs or other documentation 
that might have aided the Veteran's claim.

Based upon the foregoing, the Board cannot find that the Veteran 
was exposed to herbicides while serving on the USS KITTY HAWK.  
As noted above, the USS KITTY HAWK was never used to disburse 
herbicides and such a statement from the Veteran only undermines 
his overall credibility, particularly his statement that he 
steeped foot in Vietnam.  The Board cannot find that the Veteran 
stepped foot in Vietnam.  The RO was only able to determine that 
his Navy unit, Attacked Squadron 112, could have been assigned to 
ship or to shore.  This statement is speculative and is not 
sufficient to find that the Veteran stepped foot on Vietnam soil.  
The RO was unable to verify that the Veteran was sent to shore 
for any task and the Veteran has failed to provide credible 
evidence of his alleged mainland visits.  Therefore, without 
evidence of exposure to herbicides, the presumptions under 38 
C.F.R. §§ 3.307(a)(6), 3.309(e), including the August 2010 
amendments, which include presumptions for heart conditions, are 
not applicable to the Veteran's claims.

While not eligible for service connection on a presumptive basis, 
the Board must still consider service connection on a direct 
basis.  Unfortunately the service treatment records (STRs) fail 
to show that the Veteran was treated for type II diabetes 
mellitus or a coronary artery disease during service and 
treatment records dated subsequent to service fail to show 
treatment for either disability until many years after service.  
Specifically, the Veteran was not diagnosed with type II diabetes 
mellitus until 2003 and none of his treatment records relate the 
condition to his period of active service.  The Veteran had two 
heart attacks in 1993 and currently suffers coronary artery 
disease; however, none of his treatment records or records from 
the Social Security Administration (SSA) relate his heart attacks 
or coronary artery disease to service.  With regard to both 
claims, the Board notes that the Federal Circuit has determined 
that a substantial a lapse of time between separation from 
service and post-service treatment for the claimed disorders is a 
factor for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Also 
noteworthy is that the Veteran has failed to allege that his 
conditions had onset during service or that they are related to 
service, with the exception of herbicide exposure. 

The post-service medical records, overall, provide strong 
probative evidence against the claims, as they fail to show any 
link between the Veteran's service and type II diabetes mellitus 
or coronary artery disease.  Neither condition was treated during 
or within one year of service.  The first evidence of treatment 
of is dated many years after separation from service.  Simply, 
there is no competent and credible evidence of a nexus between 
the disabilities and service.  Accordingly, service connection 
for type II diabetes mellitus and coronary artery disease must be 
denied.

Finally, the Veteran has alleged that his coronary artery disease 
is secondary to his type II diabetes mellitus.  Because service 
connection for type II diabetes mellitus has been denied, the 
claim seeking service connection for coronary artery disease as 
secondary to type II diabetes mellitus must also be denied.

In summary, the Board finds that both service and post-service 
treatment records provide evidence against his claims, 
outweighing the Veteran's allegations and opinions.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
his service connection claims for type II diabetes mellitus and 
coronary artery disease.  38 U.S.C.A. § 5107(b).  The appeal, 
therefore, is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, although the initial notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the Veteran's claims, such error 
was harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with respect 
to the claimed conditions.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, a VA examination was not scheduled for either claim 
because the competent and credible evidence failed to show that 
either the type II diabetes mellitus or coronary artery disease 
may have had onset during or within one year of active service, 
or that they may be directly related to active service.  The 
Veteran's claim is based upon the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 for herbicide exposure, and his 
arguments fail to allege that either disability is otherwise 
directly related to service.  Without evidence that the current 
disabilities may be associated with service or a service 
connected disability, VA examinations are not warranted.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records and 
SSA records.  The Veteran submitted lay statements and buddy 
statements and was provided an opportunity to set forth his 
contentions during the hearing before a Decision Review Officer.  
Per the October 2009 Board Remand, the RO attempted to obtain 
additional information from the Veteran so that ships logs could 
be obtained; however, he failed to respond to VA's request.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for type II diabetes mellitus, including as a 
result of herbicide exposure, is denied.

Service connection for coronary artery disease, including as 
secondary to herbicide exposure and type II diabetes mellitus, is 
denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


